Citation Nr: 0839510	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-36 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the neck with partial aphonia, 
currently rated 10 percent.  

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the face with disfiguring scars, currently 
rated 10 percent.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran retired in July 1978 after more than 21 years' 
active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

In January 2007, the veteran testified at a hearing before 
the Board at the RO; the undersigned Veterans Law Judge 
presided.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A rating decision in January 2004 denied, inter alia, 
increased ratings for residuals of a shell fragment wound of 
the neck with partial aphonia and for residuals of a gunshot 
wound of the face with disfiguring scars, each currently 
rated 10 percent.  In February 2004, communication was 
received from the veteran in which he specifically mentioned 
his symptoms of hoarseness and throat dryness, as well as 
gross distortion of his neck scar.  The communication was 
characterized by the veteran as a Notice of Disagreement and 
should be construed as expressing disagreement with the 
denial of increased ratings for both disabilities.  However, 
the RO has not provided the veteran with a statement of the 
case (SOC) concerning the issue regarding a facial scar, as 
required.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 
19.26 (2008).  

The Board also observes that, although service connection has 
been established only for facial scars as residuals of a 
gunshot wound, the veteran's initial VA compensation 
examination in February 1979 specifically noted scars of the 
face and neck; moreover, a VA compensation examiner in 
October 2003 stated that the neck scar was more likely than 
not due to service.  Additionally, the veteran testified at 
his January 2007 Board hearing - and the VA clinic records 
reflect - that he underwent outpatient surgery on his neck 
scar in September 2006.  More importantly, however, although 
the January 2004 appears to have considered revisions to VA's 
rating schedule concerning ratings for skin disabilities that 
became effective in August 2002, VA again revised some of 
those rating criteria, effective October 23, 2008.  Clearly, 
the RO has not had an opportunity to consider the rating for 
the disability under the newly revised criteria.  

Nevertheless, because the RO has not provided the veteran 
with an SOC concerning the issue regarding an increased 
rating for the facial scar, that claim must be remanded to 
the RO for this, rather than merely referred there.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  Further, because the October 
2003 examination report is now five years old and because the 
portion dealing with the facial/neck scar is inadequate for 
rating purposes, the RO should schedule the veteran for a 
current, comprehensive examination for that disability.  

The October 2003 examination is also the most recent VA 
examination to evaluate the residuals of the neck disability 
that concern partial aphonia.  The examiner did not discuss 
any of the veteran's symptoms (other than that he had no 
difficulty swallowing) or other manifestations or residuals 
of the service-connected disability, and he stated simply 
that there was no nasal, laryngeal, or pharyngeal disease.  
Significantly, however, the report of the February 1979 VA 
compensation examination states that the veteran had 
permanent paralysis of the left vocal cord.  The October 2003 
examiner did not discuss the significance of the discrepancy 
between that finding and his current findings.  In view of 
the above, another examination should be scheduled to obtain 
a comprehensive evaluation of the service-connected 
disability.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the veteran to identify all 
health care providers who have treated 
him for his service-connected neck and 
face disabilities since September 2007.  
After obtaining any needed signed 
authorizations, request copies of the 
records of all treatment identified by 
him.  

2.  Then schedule the veteran for 
examinations of his service-connected 
neck and face disabilities.  The claims 
file should be reviewed by the examiners.  
The examiners' reports should set forth 
in detail all pertinent current symptoms, 
clinical findings, and diagnoses, and 
should comment on the effect of the 
disabilities on the veteran's daily life.  
The reports should provide sufficient 
clinical data to enable application of 
the pertinent rating criteria to 
establish proper ratings for the 
disabilities, in particular the criteria 
for rating scars of the head, face, and 
neck.  

3.  Provide the veteran with an SOC 
concerning the issue relating to an 
increased rating for residuals of a 
gunshot wound of the face with 
disfiguring scars.  

4.  After ensuring the sufficiency of the 
examination reports, again consider the 
claim for an increased rating for 
residuals of a shell fragment wound of 
the neck with partial aphonia.  If the 
claim is not granted to the veteran's 
satisfaction, furnish him and his 
accredited representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




